Case 2:19-cv-04830-JMV-JBC Document 40 Filed 05/27/21 Page 1 of 1 PageID: 264




                              UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY
                                              (973) 776-7700
            CHAMBERS OF                                                               U.S. COURTHOUSE
      JAMES B. CLARK, III                                                       50 WALNUT STREET, ROOM 2060
UNITED STATES MAGISTRATE JUDGE                                                        NEWARK, NJ 07102


                                            May 27, 2021

                                         LETTER ORDER

Re:      MELENDEZ v. NIELSEN et al
         Civil Action No. 19-4830 (JMV)

      Dear Counsel:

      As discussed during the telephone conference held in the above-captioned matter earlier

today, and for the reasons set forth on the record, the Court orders the following:

      1. Fact discovery shall be completed by August 31, 2021.

      2. The Court will conduct a telephone status conference with the parties on September 1,

         2021 at 11:30 A.M. Counsel for Plaintiff shall initiate the call.

      3. Plaintiff shall provide Defendants with the Dropbox link by close of business May 28,

         2021.

      4. Plaintiff shall provide formal responses to Defendants’ document requests by June 4,

         2021.



      IT IS SO ORDERED.


                                                         s/ James B. Clark, III
                                                       JAMES B. CLARK, III
                                                       United States Magistrate Judge
